EXHIBIT 10.5

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”), effective as of July 2, 2007,
is entered into by and between Spark Networks plc, a company organized under the
laws of England and Wales (the “Company”), with its principal office at 8383
Wilshire Boulevard, Suite 800, Beverly Hills, California 90211, and Joshua A.
Kreinberg, an individual residing at the address set forth in the employment
records of the Company (the “Executive”).

In consideration of the promises and the respective covenants and agreements of
the parties herein contained, and intending to be legally bound hereby, the
parties hereto agree as follows:

1. Employment:

The Company hereby agrees to employ Executive, and Executive hereby agrees to
serve the Company, on the terms and conditions set forth herein.

2. Term:

This Agreement is effective as of the date first set forth above (the
“Commencement Date”) and will continue indefinitely, subject to the termination
provisions as set forth in paragraph 5.

3. Position and Duties:

Executive shall serve as General Counsel and Company Secretary and shall report
directly to the CEO of the Company. The Executive shall be located in the
Company’s Beverly Hills, CA office and the Executive shall have such duties and
responsibilities as are commensurate with his position, and any reasonable and
appropriate additional responsibilities and authority as may be from time to
time assigned to Executive by the Company. Executive shall devote substantially
all his working time and efforts to the business affairs of the Company,
provided that, notwithstanding the foregoing, Executive may (i) make and manage
personal business investments of his choice subject to the Company’s Code of
Business Conduct and Ethics and disclosure requirements under applicable law,
(ii) serve as a director of any business enterprise with the prior written
consent of the Company’s CEO, which consent shall not be unreasonably withheld,
and (iii) serve in any capacity with any civic, educational, religious or
charitable organization, or any governmental entity or trade association
provided such activity does not affect Executive’s ability to perform his role.
From time to time the Company may assign the Executive to work in other
departments of the Company, or for a subsidiary, affiliated, or holding company,
in a materially similar position with materially similar duties and
responsibilities.

4. Compensation and Related Matters:

(a) Salary: The Company shall pay to Executive an annual salary at a rate of not
less than $215,000 per year (the “Base Salary”), paid in accordance with the
Company’s regular and normal payroll practices and withholdings. As set forth in
Executive’s offer letter with the Company, Executive will be entitled to: (1) a
one time bonus of $25,000 upon the Company’s

 

1



--------------------------------------------------------------------------------

successful completion of a scheme of arrangement and listing of the Company’s
(or an affiliate’s) securities on a national stock exchange (or the NASDAQ
National Market System) in the United States (through the process approved by
the Company’s Board of Directors on January 19, 2006) and (2) a one time bonus
of $10,000 payable in January 2008 assuming all of the Company’s (and its
affiliates’) SEC filings in 2007 are successfully made in a timely manner. In
addition, Executive shall be eligible for annual bonuses and salary increase
reviews in accordance with the normal customs and practices of the Company.

(b) Vacation: In addition to legal holidays observed by the Company, Executive
shall be entitled to fifteen (15) days of paid vacation per year (which is
equivalent to seventeen (17) days of paid-time-off (“PTO”) under the Company’s
current PTO policy), subject to the applicable maximum cap on accrual and other
standard vacation policies of the Company. The Company may grant Executive
advances against future vacation accruals at Executive’s request. Upon
termination of Employment, unused vacation days will be paid out to Executive on
the date of termination based on the accrued amount of vacation compensation due
to Executive.

(c) Expenses: During the term of Executive’s employment hereunder, Executive
shall be entitled to receive prompt reimbursement for all reasonable expenses
incurred by Executive in performing services hereunder, including all expenses
for travel and living expenses while away from home on business or at the
request of and in the service of the Company, provided that such expenses are
incurred and accounted for in accordance with the policies and procedures
established by the Company.

(d) Health, and Other Benefits: The Company shall keep in full force and effect,
and Executive shall be entitled to continue to participate in, all of the
Company’s Executive benefit plans or arrangements, including without limitation
health insurance, providing Executive and his immediate family with at least
equal benefits thereunder. The Company shall not make any changes in such plans
and arrangements which would adversely affect Executive’s rights or benefits
thereunder, unless such change occurs pursuant to a program applicable to all
Executives of the Company and does not result in a proportionately greater
reduction in the rights of or benefits to Executive as compared with any other
Executives of the Company.

(e) Options: Executive shall retain all share options previously awarded to
Executive and such options shall be exercisable on the terms set forth in any
option agreements or certificates relating thereto. In addition, on the
Commencement Date, in connection with the execution of this Agreement, the
Company shall issue to Executive options to purchase 70,000 of the Company’s
ordinary shares (the “Options”). The exercise price per share of the Options
will be equal to the fair market value per share, as quoted on the Frankfurt
Stock Exchange, on the Commencement Date. Twenty-five percent (25%) of the
Options shall vest and become exercisable on April 1, 2008 (“Initial Vesting
Date”) and thereafter six-and-a-quarter percent (6.25%) of the Options shall
vest and become exercisable at the end of each three-month period following the
Initial Vesting Date, such that all of the Options shall be vested and
exercisable as of the third anniversary of the Initial Vesting Date. In
addition, the Options will contain a “Change of Control Provision” whereby all
unvested Options will vest if any person acquires a vested interest in more than
50% of the Company’s shares (except in the case of a scheme of arrangement
(“Scheme”) pursuant to Section 425 of the Companies Act 1985 for the purpose of

 

2



--------------------------------------------------------------------------------

establishing the Company as a wholly owned subsidiary of Spark Networks, Inc., a
Delaware corporation (“Inc”) whereby upon the Scheme taking effect each of the
shareholders of the Company receive shares in Inc in the same proportions as
they held shares in the Company immediately before the Scheme took effect) (a
“Change of Control”). However, in the event a successor company desires to
retain Executive’s services for the one-year period following a Change of
Control, such acceleration of unvested Options and the payment of any proceeds
from such option acceleration shall occur in accordance with the terms and
conditions set forth under Section 5(g) below. Executive shall be required to
sign an option certificate between Executive and the Company and the vesting and
exercise of the Options shall be subject to the terms of such option certificate
and the Company’s 2004 Share Option Scheme.

5. Termination and Severance:

(a) Termination without Cause. The Company may terminate this Agreement without
Cause by giving thirty (30) days written notice to the Executive. The Executive
may terminate this Agreement without Good Reason by giving thirty (30) days
written notice to the Company.

(b) Termination upon Death or Disability. Executive’s employment hereunder shall
terminate upon his death. If, as a result of Executive’s incapacity due to
physical or mental illness, as reasonably and in good faith determined by the
Board, Executive shall have been absent from his duties hereunder on a full-time
basis for the entire period of three consecutive months, and within thirty
(30) days after written notice of termination is given (which may occur before
or after the end of such three-month period), Executive shall not have returned
to the performance of his duties hereunder on a full-time basis, the Company may
terminate Executive’s employment hereunder.

(c) Termination by the Company for Cause. The Company may terminate this
Agreement for “Cause” at any time. For purposes of this Agreement “Cause” shall
mean and include only: (i) a material misappropriation of any monies or assets
or properties of the Company, (ii) a material breach by the Executive of the
terms of this Agreement that has not been cured within thirty (30) days after
written notice to the Executive of such breach, (iii) the conviction of, or plea
of guilty or nolo contendere, by the Executive to a felony or to any criminal
offense involving the Executive’s moral turpitude or (iv) gross negligence or
willful misconduct of the Executive in connection with the material duties
required by this Agreement.

(d) Termination by Executive for Good Reason. The Executive may terminate this
Agreement for “Good Reason” at any time. Good Reason shall include (i) Company’s
requirement that Executive relocate to a location in excess of fifty (50) miles
from Company’s current office location in Beverly Hills, CA; (ii) Executive’s
Base Salary is reduced by the Company or unpaid by the Company if earned and
payable, or the terms and conditions for stock option agreements are not fully
complied with by the Company; or (iii) any material breach by Company of this
Agreement which is not cured within thirty (30) days of written notice thereof
by Executive to Company.

(e) Severance Pay. If Company terminates this Agreement without Cause under
Section 5(a) or if Executive terminates this Agreement for Good Reason under
Section 5(d), Executive shall be

 

3



--------------------------------------------------------------------------------

entitled to receive severance pay from Company for a period of six (6) months
following termination payable in accordance with the Company’s normal payroll
cycle; provided, however, that Executive executes a Separation Agreement that
includes a general mutual release by the Company and Executive in favor of the
other and their successors, affiliates, and estates to the fullest extent
permitted by law, drafted by and in a form reasonably satisfactory to the
Company and Executive, and Executive does not revoke the mutual general release
within any legally required revocation period, if applicable. The amount of
severance pay to be paid to Executive each month shall be equal to Executive’s
monthly salary under Section 4(a) in effect at the time the Agreement is
terminated. All legally required and authorized deductions and tax withholdings
shall be made from such severance pay, including for wage garnishments, if
applicable, to the extent required or permitted by law.

(f) Return of Company Property following Termination. Upon termination for
whatever reason, the Executive shall return all books, documents, papers,
materials and any other property of the Company, including any Company vehicles
(including the documentation pertaining thereto), which may be in the
Executive’s possession or under the Executive’s power or control.

(g) Continuation of Employment after Change of Control. In the event a successor
company desires to retain Executive’s services for the one-year period following
a Change of Control on all of the terms and conditions set forth in this
Agreement, this Agreement shall continue to remain in force and effect and any
cash or other proceeds received by Executive with respect to fifty percent
(50%) of Executive’s options the vesting of which were accelerated under
Section 4(e) by reason of the Change of Control (the “Accelerated Proceeds”)
shall be deposited in an escrow (the “Escrow”) with an independent escrow holder
to be held for Executive’s benefit pursuant to an escrow agreement which shall
provide that (i) if Executive’s employment with the successor company is
terminated during the one-year period following the Change of Control by the
successor company for Cause or by Executive without Good Reason, Executive shall
forfeit the Accelerated Proceeds (and any earnings thereon) and they shall be
paid to the predecessor company immediately, and (ii) the Accelerated Proceeds
(and any earnings thereon) shall be paid to Executive immediately upon earlier
of (x) the first anniversary of the Change of Control if Executive maintains
continuous employment with the successor company throughout the one-year period
following such Change of Control date, or (y) the date of Executive’s
termination of employment with the successor company if Executive’s employment
is terminated for any reason other than by the successor company for Cause or by
Executive without Good Reason. Any taxes due on the Accelerated Proceeds shall
be withheld and paid from the Escrow at the appropriate time.

6. No Solicitation:

As consideration for the Company to enter into this Agreement and for the
eligibility to receive any severance pay pursuant to Section 5(e), Executive
agrees that he shall not, for a period of twelve (12) months following the
termination of this Agreement, for whatever reason, directly, either as a
principal, agent, employee, employer, shareholder, partner, or in any other
capacity, solicit or attempt to cause any customer of the Company (or any
subsidiary, affiliated, or holding companies) not to do business with the
Company, nor shall the Executive directly and knowingly solicit or attempt to
solicit for employment, employ or disaffect any other employee of the

 

4



--------------------------------------------------------------------------------

Company (or any subsidiary, affiliated, or holding companies), other than
through normal recruiting efforts applied generally to the public. In the event
of a breach or threatened breach by Executive of any of the provisions of this
paragraph, the Company, in addition to and not in limitation of any rights,
remedies or damages available to the Company at law or in equity, shall be
entitled to injunctive relief in order to prevent or to restrain any such breach
by Executive or by Executive’s partners, agents, representatives, servants,
employers, employees and/or any and all persons directly or indirectly acting
for or with him.

7. Confidentiality:

Executive acknowledges that, in and as a result of his employment hereunder, he
will be making use of, acquiring, and/or adding to the confidential information
of special and unique nature and value relating to such matters as the Company’s
non-public trade secrets, systems, procedures, manuals, customer information,
confidential reports and lists of clients, as well as the nature and type of
services rendered by the Company and the equipment and methods used by the
Company (collectively the “Confidential Information”). As a material inducement
to the Company to enter into this Agreement, and to pay to Executive the
compensation referred to in this Agreement, Executive covenants and agrees that
he shall not, at any time during or following the term of his employment
hereunder, directly, divulge or disclose, or use for any purpose whatsoever, any
of such Confidential Information which has been obtained by or disclosed to him
as a result of his employment by the Company, except to the extent necessary to
perform Executive’s obligations to the Company or pursuant to the final, binding
order or requirement of a court, administrative agency or other governmental
body, provided Executive has provided Company with reasonable opportunity to
oppose such order or requirement. Confidential Information does not include any
information that has become publicly and widely known and made generally
available through no wrongful act of Executive. In the event of a breach or
threatened breach by Executive of any of the provisions of this paragraph, the
Company, in addition to and not in limitation of any rights, remedies or damages
available to the Company at law or in equity shall be entitled to injunctive
relief in order to prevent or to restrain any such breach by Executive, or by
Executive’s partners, agents, representatives, servants, employers, employees
and/or any and all persons directly or indirectly acting for or with him.

8. Ownership and Work Product:

The ownership, copyright, and any other rights to any intellectual property
(including any business methods) developed by Executive during the performance
of his duties for the Company under this Agreement shall be considered “Works
for Hire” and shall be the sole property of the Company.

9. Notice:

For the purposes of this Agreement, notices, demands and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or (unless otherwise specified)
mailed by registered mail, return receipt requested, postage prepaid, addressed
as set forth above, or to such other address as any party may have furnished to
the other in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.

 

5



--------------------------------------------------------------------------------

10. Miscellaneous:

(a) The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of California. The parties consent to
the exclusive jurisdiction and venue of the federal and state courts located in
Los Angeles County, California.

(b) Paragraphs 4(e), 5, 6, 7, 10, and 11 of this Agreement shall remain in full
force and effect and shall survive the termination of this Agreement.

(c) No provision of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in writing and signed by
Executive and Company. This Agreement supersedes any other prior agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof.

11. Successors and Assigns:

The Company may assign this Agreement to any successor company or entity;
provided, that the Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform the provisions hereunder in the same manner and to
the same extent that the Company would be required to perform if no such
succession had taken place. Executive may not assign this Agreement to any other
person or entity, provided that upon Executive’s death, Executive’s named
beneficiaries, estate or heirs, as the case may be, shall succeed to all of
Executive’s rights under this Agreement.

12. Validity:

The validity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year written below.

 

SPARK NETWORKS PLC By:   /s/ Adam S. Berger  

Adam S. Berger

Chief Executive Officer

 

EXECUTIVE /s/ Joshua A. Kreinberg Joshua A. Kreinberg

 

6